Citation Nr: 0310270	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than September 
2, 1997, for the grant of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from September 2, 1997, to November 13, 2000.

3.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain from September 23, 1999, to 
November 13, 2000.  

4.  Entitlement to a rating in excess of 40 percent for 
chronic lumbosacral strain on and after November 14, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service for August 1960 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  Although the veteran had not previously filed a specific 
claim for PTSD, he underwent VA psychiatric evaluation in 
connection with his claim for increased evaluation for 
schizophrenic reaction on September 2, 1997, and that 
examination culminated in a medical opinion that the veteran 
had been misdiagnosed with schizophrenic reaction, when in 
fact he suffered from PSTD.  

2.  There is no evidence that the RO received a claim, either 
formal or informal, for service connection for PTSD prior to 
September 2, 1997.

3.  By rating decision dated in October 1999, the RO granted 
service connection for PTSD, effective September 2, 1997, and 
assigned a higher rating for the psychiatric disability from 
that date, based upon the September 2, 1997, findings 
reported by the VA examiner.

4.  From September 2, 1997, to November 13, 2000, the 
veteran's PTSD was manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, panic 
attacks more than once a week, disturbances of motivation and 
mood, and difficulty establishing and maintaining effective 
work and social relationships. 

5.  From September 23, 1999, to November 13, 2000, the 
veteran's service-connected lumbosacral strain was manifested 
by limitation of motion and muscle spasm, with no objective 
evidence of severe symptoms.

6.  On and after November 14, 2000, the veteran's service-
connected lumbosacral strain has been reported to include 
degenerative joint disease and degenerative disc disease and 
is productive of no more than a severe limitation of motion.  
A demonstrable vertebral deformity, lumbar ankylosis, or 
pronounced intervertebral disc syndrome is not shown.


CONCLUSIONS OF LAW

1.  The aasignment of an effective date earlier than 
September 2, 1997, for the grant of service connection for 
PTSD is not warranted by the evidence of record.  38 U.S.C.A. 
§§ 5107, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2002).

2.  The schedular criteria for an initial evaluation in 
excess of 50 percent for service-connected PTSD from 
September 2, 1997, to November 13, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2002). 

3.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected chronic lumbosacral strain from 
September 23, 1999, to November 13, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.72, Diagnostic Codes 
5292, 5293, 5295 (2002).


4.  The schedular criteria for an evaluation in excess of 40 
percent for service-connected chronic lumbosacral strain on 
and after November 14, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case (SOC), supplemental 
statements of the case (SSOCs), and associated correspondence 
issued since the veteran filed his claims, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  The veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Additionally, the veteran was advised of the specific VCAA 
requirements in SOC issued in July 2002 and the SSOCs issued 
in January and July 2002.  The RO also advised the veteran of 
the evidence obtained and considered in deciding his claims 
in those SSOCs.  It therefore appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(noting that Board must identify documents in claims file 
that effectuated VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

In a December 1967 rating decision, the RO granted service 
connection for schizophrenic reaction, chronic, moderate, in 
remission, based upon the veteran's service medical records.  

The veteran was accorded a VA mental disorders examination in 
August 1968.  The diagnosis was schizophrenic reaction, 
chronic undifferentiated type, in partial remission.

In February 1971, the veteran was hospitalized and diagnosed 
with depressive neurosis. 

The veteran was accorded a VA social industrial survey 
examination in August 1997.  The examiner concluded that the 
veteran's statements indicated that he had manipulated the 
Air Force into diagnosing him as a schizophrenic, and that in 
fact, his problems over the years were actually the result of 
PTSD from being involved in emergency operations in the Air 
Force, including two plane crashes.  

The veteran was accorded a VA mental disorders examination in 
September 1997.  He was described as cooperative, casually 
dressed, and adequately groomed.  He denied suicidal ideation 
but admitted to suffering from homicidal ideation without a 
plan.  He had a dysphoric mood and a wide range of affect.  
There was no evidence of cognitive deficits or thought 
disorder.  His recent and remote memory were within the 
normal range.  The examiner stated that it appeared that the 
veteran had been misdiagnosed with schizophrenic reaction, 
when in fact he suffered and continued to suffer from 
symptoms consistent with PTSD.  A provisional diagnosis for 
PTSD was provided, with a GAF score of 51.  

The veteran was accorded a VA PTSD examination in November 
1997.  He was described as cooperative, casually dressed, and 
adequately groomed.  He denied suicidal ideation but admitted 
to suffering from homicidal ideation without a plan.  His 
speech was clear, coherent, and goal directed and without 
cognitive deficits.  The examiner stated that the veteran 
appeared to meet the DSM-IV criteria for PTSD, chronic, 
moderate.  He also stated that the veteran suffered from 
severe social impairment given that he isolated himself and 
had no friends.  He was also noted to be emotionally 
impaired, given his reliance on alcohol to help him sleep.  
The diagnosis was PTSD.  A GAF score of 51 was provided.  The 
examiner further stated that the correct diagnosis in service 
should have been for depression with possible PTSD.  He 
opined that the veteran never suffered from schizophrenic 
reaction, so that condition is not at all related to the 
veteran's current diagnosis of PTSD.  

The veteran again underwent a VA psychiatric examination in 
July 1999.  He was described as cooperative, casually 
dressed, and adequately groomed.  He was oriented to person, 
place, and time but not to the purpose of the evaluation.  
There was no evidence of hallucinations, delusions, or 
significant cognitive impairment.  He displayed a wide range 
of affect and complained of suffering from a chronically 
dysphoric and irritable mood.  His recent and remote memory 
appeared to be within average range.  The diagnosis was PTSD.  
A GAF score of 55 was assigned.  

A VA spine examination was conducted in September 1999.  The 
veteran was noted to walk with a cane.  When without his 
cane, he walked with a bilateral but mostly right gluteus 
medius limp.  He was able to bend forward until his 
fingertips were eight inches from the floor.  He had no range 
of back bending at the lumbar spine.  Straight leg raising 
was limited to 70 degrees.  Range of motion testing of the 
back produce no radiation of pain.  He had moderately 
degeneration of the lumbar spine with disc narrowing and 
traction spurs indicating instability.  The diagnosis was 
chronic lumbosacral instability.  

The veteran was accorded another VA spine examination in 
November 1999.  He was observed to be in mild distress.  His 
gait was antalgic on the right.  He was able to stand on his 
heels and toes, but with difficulty.  There was loss of the 
lumbar lordosis.  There was moderate spasm and tenderness in 
the lumbosacral area.  Range of motion on forward flexion was 
to 60 degrees, extension was to 5 degrees, lateral bending 
was to 5 degrees, bilaterally; and rotation was to 25 
degrees, bilaterally.  Deep tendon reflexes were 1/4 at the 
knees and 2/4 at the ankles.  Straight leg raising was to 45 
degrees on the right and to 50 degrees on the left with low 
back pain on the tested side.  Motor examination was 5/5.  
Sensory examination was 5/5 and equal throughout.  

The veteran again underwent VA examination of his back in 
December 1999.  He had full range of motion of the back, with 
mild tenderness palpable over the bilateral sacroiliac 
joints.  The pain manifested no radiation or any significant 
problems.  He was able to walk on his heels and toes.  He had 
a stiff gait.  The impression was degenerative joint disease 
versus "chronic back."  

VA outpatient treatment records dated from April to May 2000 
show that the veteran was evaluated for PTSD.  His April 
mental status evaluation revealed no unusual content in 
speech.  His mood was rated at 6, on a scale in which 10 was 
most depressed.  There were no psychotic symptoms reported or 
observed.  He denied suicidal ideation.  He was alert and 
oriented times three.  His concentration, memory, fund of 
knowledge, abstraction, and intelligence were not formally 
evaluated.  His judgment, insight, and impulse control were 
fair.  The diagnosis was PTSD related to traumatic 
experiences in service exacerbated by recent stressors and 
major depressive disorder, partly resolved.  A GAF score of 
41 was provided.  In May he was diagnosed with PTSD with 
sleep disturbance and angry outbursts and depression, 
partially relieved by Sertraline.  

The veteran was seen for psychiatric follow-up in August and 
September 2000.  The diagnoses were PTSD and depression.  

Private medical records dated in April and August 2000 show 
that veteran continued to suffer from a significant amount of 
low back pain.  

The veteran was accorded a VA psychiatric examination in 
October 2000.  His mental status examination revealed a 
pleasant and talkative, older than stated appearing 
gentleman.  His speech was at a regular rate and rhythm.   
There was no evidence of psychomotor abnormalities.  His 
thought processes were circumstantial.  His mood was 
"crappy."  His affect was euthymic to appearing sad at 
times.  He denied active suicidal and homicidal ideation.  He 
denied auditory and visual hallucinations.  His cognition was 
intact and insight and judgment were fair to poor.  The 
examiner stated that the veteran would have a difficult time 
in a work environment that required contact with the public.  
In addition, his symptoms were severe enough, coupled with 
irritability and intrusive thoughts, that it would be 
difficult for him to maintain work. 

VA outpatient treatment records dated in July 2001 show that 
the veteran complained of low back pain.

VA treatment records dated in April 2001 show that the 
veteran's back was diffusely tender in a nonfocal area in the 
back, the left a little more than the right.  There was no 
obvious spasm.  Straight leg raising was to 45 degrees, 
bilaterally.  Straight leg raising produced pain without 
radiation.  The diagnosis was severe degenerative joint 
disease.  

VA provided another spine examination in August 2001.  He 
reported that flare-ups of pain occurred every two weeks for 
a duration of two days, with additional motion loss.  He was 
observed to be in no acute distress.  There was flattening of 
the usual lordotic curve and mild lumbar tenderness.  Range 
of motion on forward flexion was to 45 degrees; 
hyperextension was neutral; lateral bending was to 20 
degrees, bilaterally; and rotation was to 20 degrees, 
bilaterally.  Deep tendon reflexes were equal at the knees 
and ankles.  Motor testing revealed the quadriceps and 
anterior tibial group to be 3/5, bilaterally.  Straight leg 
raises were negative.  There was no measurable atrophy.  The 
diagnosis was chronic lumbar strain superimposed on 
degenerative joint disease and degenerative disc disease.  
The examiner stated that, during pain flare-ups, there would 
be additional motion loss to 20 to 25 degrees in forward 
flexion, and increased incoordination in the veteran's gait.  
Significant muscular weakness would not be expected during 
flare-ups.  

III.  Legal Analysis

A.  Effective date earlier than September 2, 1997, for grant
of service connection for PTSD

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2002).

The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

Having reviewed the complete record in this case, and for the 
reasons and bases set forth below, the Board finds that the 
effective date of September 2, 1997, is the earliest 
effective date assignable for a grant of service connection 
for PTSD.  The record reflects that the veteran filed his 
original claim for service connection for a nervous condition 
in May 1968.  By rating decision dated in September 1968, the 
RO granted service connection for schizophrenic reaction, 
based upon service medical records and a post-service VA 
examination report.  A 10 percent evaluation was assigned, 
effective May 8, 1968.  

In June 1997, the veteran filed a claim for an increased 
evaluation for his service-connected psychiatric disability.  

The veteran's service-connected psychiatric disorder has most 
recently been described as PTSD.  However, PTSD may not be 
considered service connected prior to September 2, 1997, when 
the evidence showed a recharacterization of the veteran's 
psychiatric disability, from the previous diagnosis of 
schizophrenic reaction.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) ("a claim based on the diagnosis of a new mental 
disorder . . . states a new claim . . . when the new disorder 
had not been previously diagnosed and considered . . . .").  
This is significant in that for the period of May 8, 1968, 
through September 1, 1997, the veteran was only considered to 
be service connected for schizophrenia (and not PTSD).  
However, it must be emphasized that the applicable rating 
criteria, regardless of the specific diagnosis, were the same 
for both psychiatric disabilities, PTSD and schizophrenia.

The basis for the September 2, 1997, effective date selected 
by the RO is readily apparent from the record.  That 
examination resulted in the diagnostic change to PTSD, and 
contained clinical findings supporting a higher disability 
rating.  There is no evidence that the veteran submitted a 
claim specifically for PTSD prior to that date.

Having reviewed the complete record, the Board believes that 
the only basis upon which an earlier effective date could 
conceivably be awarded would be if clear and unmistakable 
error (CUE) had been committed by the RO in the September 
1968 rating decision in which service connection was granted 
for schizophrenic reaction, or in ensuing ratings.  However, 
the medical evidence before September 1997 indicated a 
diagnosis of schizophrenia, and a change in medical 
diagnosis, or a misdiagnosis, does not constitute CUE.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for PTSD any earlier than that which has 
been currently assigned, i.e., September 2, 1997.  The 
benefit sought on appeal must, for these reasons, be denied.

B.  Increased evaluation for PTSD for the period
September 2, 1997, to November 13, 2000

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities. 
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code (DC) 9411, pursuant to 38 C.F.R. § 4.130, 
provides for the following pertinent evaluations for PTSD:

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a work-like setting ); inability to 
establish and maintain effective relationships; 
and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed.1994 (DSM-IV).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

In the present case, the veteran's service-connected PTSD has 
been evaluated as 50 percent disabling, under DC 9411, for 
the period from September 2, 1997, to November 13, 1997.  

The competent evidence of record indicates that, during the 
period in question, the veteran's insight and judgment were 
assessed as fair.  There was no evidence of cognitive 
deficits, and his thought processes were logical, coherent, 
and goal directed.  Although 41 is the lowest GAF score he 
has received, his thought process has consistently been noted 
as logical, cogent, and fairly relevant.  There is no 
evidence that his speech was illogical, obscure, or 
irrelevant, or that he goes through any obsessive rituals.

Notwithstanding, examiners have noted the veteran's depressed 
and dysphoric mood, occasional passive homicidal ideation, 
and anger; however, there is no evidence that he suffers from 
impaired impulse control or is otherwise unable to function 
appropriately.  The Board does not find, and the veteran does 
not appear to contend, that he suffers any spatial 
disorientation.  There is no indication that the veteran is 
neglectful of his personal appearance or hygiene.  In fact, 
each of the examiners has commented on the veteran's being 
casually dressed and adequately groomed.  While the veteran 
continually reported isolative behavior and difficulty 
maintaining relationships, the record does not indicate an 
inability to maintain relationships.  In fact, the Board 
notes that the veteran has been married to his present wife 
for four years.  Therefore, the Board finds that the 
veteran's service-connected PTSD would not be appropriately 
evaluated as 70 percent disabling under the governing rating 
criteria for the period September 2, 1997 to November 13, 
2000.  

The competent evidence of record indicates that the veteran's 
service-connected PTSD for the period in question was 
manifested by a flattened and anxious affect, occasional 
short term memory impairment, depressed mood, a lack of 
energy and motivation, and difficulty maintaining as opposed 
to an inability to maintain effective work and social 
relationships.  Therefore, and for the reasons discussed 
above, the Board finds that the preponderance of the evidence 
establishes that the veteran's service-connected PTSD is most 
accurately evaluated as 50 percent disabling.  The Board has 
reviewed the record in detail, and cannot identify any period 
during the pendency of this appeal in which a higher 
evaluation could be warranted for service-connected PTSD.  
See Fenderson, supra.  Therefore, the benefit sought on 
appeal is denied.

C.  Rating in excess of 20 percent from September 23, 1999,
to November 13, 2000

As previously noted, disability evaluations are determined by 
the application of the VA Rating Schedule, at 38 C.F.R. Part 
4, with separate diagnostic codes to identify various 
disabilities.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diagnostic Code 5292 contemplates limitation of motion of the 
lumbar spine.  Pursuant to DC 5292, a 10 percent disability 
rating is warranted when limitation of motion is slight; 20 
percent when it is moderate, and 40 percent when it is 
severe.

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is assigned where there is evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is properly assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-athritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

During the pendency of this appeal, in 2002, the rating 
criteria for evaluating intervertebral disc syndrome, under 
DC 5293, were revised.  The Court of Appeals for Veterans 
Claims has held that, if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent and VA 
action to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In a precedent opinion, however, the VA Office of General 
Counsel determined that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should first 
determine whether the intervening change is more favorable to 
the veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

DC 5293, relating to intervertebral disc syndrome, provides a 
10 percent rating for mild intervertebral disc syndrome.  A 
20 percent rating for moderate intervertebral disc syndrome, 
recurring attacks.  A 40 percent rating for severe 
intervertebral disc syndrome, recurring attacks with 
intermittent relief.  A 60 percent rating for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

Under the revised Diagnostic Code 5293, in rating 
intervertebral disc syndrome, a 60 percent evaluation is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent evaluation is 
warranted with incapacitating episodes having a total 
duration of at 10 least one week but less than two weeks 
during the past 12 months.  

In addition, Note (1) provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) states that, when evaluating on the basis of chronic 
manifestations, VA shall evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Also, under Note (3), if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, VA shall 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the 
joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.59, pain upon motion and facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints for any form of arthritis.

38 C.F.R. § 4.71a, Diagnostic Code 5010, applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, DC 5003.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
X-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  DC 
5003.

Moving on to consider DC 5292, the evidence does not 
establish that the veteran has more than moderate limitation 
of motion.  Physical examinations in September, November, and 
December 1999 revealed some limitation in measured range of 
motion.  In September 1999, the veteran was able to bend 
forward until his fingertips were 8 inches from the floor and 
straight raising was limited to 70 degrees.  Range of motion 
testing produced no radiation.  In November 1999, forward 
flexion was to 60 degrees, and extension was to 5 degrees.  
Motor and sensory examinations were within normal limits.  
There was moderate muscle spasm and tenderness in the 
lumbosacral area.  In December 1999, he had full range of 
motion of the lumbar spine with mild tenderness palpable over 
the bilateral sacroiliac.  Therefore, in considering DC 5292, 
the Board finds that the probative evidence establishes that 
the veteran's limitation of motion of the lumbar spine is no 
more than moderate from September 23, 1999, to November 13, 
2000.

As noted, the veteran's lumbosacral strain has been rated by 
the RO under the provisions of Diagnostic Code 5295, the 
criteria of which are set out above.  Applying DC 5295, we 
note there have been no findings of listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion for the period 
in question.  Consequently, in the absence of competent 
findings of the above criteria, a 40 percent evaluation under 
DC 5295 is not warranted from September 23, 1999 to November 
13, 2000.

Considering Diagnostic Code 5293 for the period in question, 
the evidence does not establish that the veteran has moderate 
intervertebral disc syndrome with recurrent attacks.  There 
were no neurological deficits noted on the above examination 
reports.

Thus, based upon the evidence of record, the veteran's 
lumbosacral strain was no more than 20 percent disabling from 
September 23, 1999, to November 13, 2000.  See 38 C.F.R. 
4.71a, Diagnostic Codes 5292, 5293, 5295.  Moreover, none of 
the examiners reported an indication of any additional 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the period in question.

D.  Rating in excess of 40 percent for chronic lumbosacral 
strain
on and after November 14, 2000

The Board notes that the veteran's lumbosacral strain has 
been rated as 40 percent disabling on and after November 14, 
2000, under Diagnostic Code 5295.  

Under DC 5295, as noted above, a 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint spaces.  A 
40 percent rating is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  The Board further notes that a 40 percent rating is 
the maximum rating assignable under Diagnostic Code 5295.  
Also, this rating is the maximum schedular evaluation 
possible for limitation of lumbar motion under DC 5292.  

To warrant a 50 percent evaluation under Diagnostic Code 
5289, the veteran must exhibit unfavorable ankylosis of the 
lumbar spine.  While the veteran has limited motion of his 
low back, there is no medical evidence of ankylosis (i.e., 
complete immobility) of the lumbosacral spine.  A 10 percent 
rating, in addition to a rating for limited motion, could be 
assigned for demonstrable deformity of the vertebral body.  
In the present case, however, there is no evidence of any 
deformity to warrant an additional 10 percent evaluation 
under DC 5285, residuals of a fracture of the vertebra.  
Since the veteran does not have a fracture of the vertebra or 
ankylosis of the lumbar spine, he is presently evaluated at 
the highest schedular rating possible for his service-
connected lumbosacral spine disability.

A 60 percent rating under the provisions of DC 5293, 
pertaining to intervertebral disc syndrome contemplates a 
pronounced intervertebral disc syndrome.  The Board notes, 
however, that the veteran is not shown to have pronounced 
intervertebral disc syndrome.  While the record includes X-
ray findings of degenerative disc disease, there has been no 
evidence of any motor or sensory deficit.  

As discussed above, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  In the present 
case, however, the veteran is receiving the maximum 
disability rating available under DCs 5292 and 5295 for 
limitation of motion, and consideration of functional loss 
due to pain would not lead to a higher evaluation under those 
codes.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  
While 38 C.F.R. §§ 4.40, 4.45, 4.59 could be considered if 
the veteran's disability were evaluated under DC 5293, the 
veteran does not have an intervertebral disc syndrome.  
Hence, a rating under those criteria is not supported by the 
evidence of record.  VAOPGCPREC 36-97; 63 Fed. Reg. 31262 
(1998); Johnson v. Brown, 9 Vet. App. 7 (1996).

As the preponderance of the evidence is against the veteran's 
claim, a rating in excess of 40 percent for the service-
connected lumbosacral strain on and after November 14, 2000 
is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions that would support the assignment of a 
higher rating than that assigned here.  Further, as the 
preponderance of the evidence is against the claims for an 
increase over that assigned, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b).  However, the Board has not been presented with 
such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of the disabilities under 
consideration here.  Based upon this information, the Board 
finds that the RO did not err in failing to refer this claim 
to the Director of the Compensation and Pension Service for 
an initial determination.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).


ORDER

Entitlement to an earlier effective date than September 2, 
1997, for the grant of service connection for is denied.  

Entitlement to an initial rating in excess of 50 percent for 
PTSD from September 2, 1997, to November 13, 2000, is denied. 

Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral strain from September 23, 1999, to November 13, 
2000, is denied. 

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain on and after November 14, 2000, is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

